Case: 12-60239       Document: 00512152785         Page: 1     Date Filed: 02/22/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 22, 2013
                                     No. 12-60239
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

KONG RONG YANG,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A097 312 248


Before REAVLEY, JOLLY, and DAVIS, Circuit Judges.
PER CURIAM:*
       Chinese citizen Kong Rong Yang petitions for review of the order of the
Board of Immigration Appeals (BIA) dismissing his administrative appeal and
affirming the decision of the Immigration Judge (IJ) denying his petition for
asylum, withholding of removal, and relief under the Convention Against
Torture (CAT). He argues that the BIA and IJ erred by denying his petition on
the merits of his claims.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60239    Document: 00512152785     Page: 2   Date Filed: 02/22/2013

                                 No. 12-60239

      We review the BIA’s factual findings for substantial evidence. Wang v.
Holder, 569 F.3d 531, 536 (5th Cir. 2009). To obtain relief on his asylum claim,
Yang must show that he is unable or unwilling to return “because of persecution
or a well-founded fear of persecution on account of race, religion, nationality,
membership in a particular social group, or political opinion.” See 8 U.S.C.
§ 1101(a)(42)(A); Jukic v. INS, 40 F.3d 747, 749 (5th Cir. 1994). To be eligible
for withholding of removal, Yang must “demonstrate a clear probability of
persecution if returned to [China]” on account of the same grounds. See Zhang
v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005) (internal quotations marks and
citation omitted). Under the CAT, Yang must show that it is more likely than
not that he will suffer torture, as opposed to mere persecution, if removed to
China. See Efe v. Ashcroft, 293 F.3d 899, 907 (5th Cir. 2002).
      Though Yang was beaten briefly, he suffered bruising, but did not suffer
from broken bones or bleeding. He was able to walk after his release, and he did
not seek medical attention when he was released from prison. We have found
that substantial evidence supported BIA denials of relief in similar
circumstances. See Bing Shun Li v. Holder, 400 F. App’x 854, 858 (5th Cir.
2010); Mahmood v. Gonzales, 158 F. App’x 620, 621 (5th Cir. 2005). Yang lost
his job after he was released from detention, but police did not tell him that he
could not seek other employment, and he did not look for work. Substantial
evidence supports the BIA’s determination that Yang did not suffer past
persecution on account of his religion. See Eduard v. Ashcroft, 379 F.3d 182, 188
(5th Cir. 2004).
      The State Department reports in the record indicate that unregistered
house churches are left alone by the authorities in parts of China. The evidence
supports the finding that Yang could relocate to another part of China and avoid
persecution on account of his religion, thus supporting the conclusion that he
does not have a well-founded fear of future persecution. See Eduard, 379 F.3d
at 189. Substantial evidence thus supports the decision to deny Yang’s asylum

                                       2
    Case: 12-60239     Document: 00512152785      Page: 3   Date Filed: 02/22/2013

                                  No. 12-60239

application.   See Wang, 569 F.3d at 536.        Moreover, substantial evidence
supports the BIA’s determination that Yang has failed to show a clear
probability of persecution, as is required for withholding of removal, see Zhang,
432 F.3d at 344, or that it is more likely than not that he will be tortured on
return to China, as is required for relief under the CAT, see Efe, 293 F.3d at 907.
      PETITION FOR REVIEW DENIED.




                                        3